TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00517-CR


In re Stephanie Larsen


Lynda Jeanne Mescher, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 36448, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E


PER CURIAM

	This is a contempt proceeding ancillary to the appeal of Lynda Jeanne Mescher.  The
subject of this proceeding is court reporter Stephanie Larsen, who has failed to comply with our
order to file the reporter's record.
	This Court's clerk sent a letter to Larsen on June 29, 2011, notifying her that the
reporter's record was overdue and cautioning her that the matter would be referred to us for an order
if she failed to file the record by July 11, 2011.  On September 8, 2011, Larsen requested a ninety-day extension, and this Court's clerk informed her that we would expect the reporter's record to be
filed by November 7, 2011.  On December 20, 2011, having received no record or explanation for
the lack of its filing, we ordered Larsen to file the record by January 17, 2012 and cautioned her that
failure to file the record by that date could require her to show cause why she should not be held in
contempt of court.  On January 16, 2012, Larsen informed us that the exhibit volume was incomplete
and that she "hoped to have this completed in the next week or two."
	Therefore, it is hereby ordered that Stephanie Larsen shall appear in person before
this Court on Tuesday, January 31, 2012, at 10:00 a.m., in the Third Court of Appeals courtroom,
located in the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County, Texas,
to show why she should not be held in contempt and have sanctions imposed for her failure to obey
our December 20, 2011 order.  This order to show cause will be withdrawn and Larsen will be
relieved of her obligation to appear before us as ordered above if this Court's clerk receives the
complete reporter's record by 10:00 a.m. on Monday, January 30, 2012.
	It is ordered on January 20, 2012.


Before Chief Justice Jones, Justices Puryear and Rose
Do Not Publish